      Case 3:18-cr-05558-DMS Document 178 Filed 03/10/21 PageID.507 Page 1 of 1




 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATE OF AMERICA,                     Case No.: 18-CR-5558-DMS
 8
 9                    Plaintiff,                  ORDER REGARDING
     v.                                           DEFENDANT’S UNOPPOSED
10                                                MOTION TO CONTINUE
11   ANGELINA GONZALEZ (3),                       DEFENDANT’S SURRENDER
                                                  DATE
12
                      Defendant.
13                                                Date: April 2, 2021
14
15
16
17           Upon application, for good cause shown, Defendant Angelina Gonzalez’s
18   motion for an order to continue Defendant’s self-surrender date is GRANTED.
19           The Court orders as follows:
20        1. Defendant’s self-surrender date scheduled for April 2, 2021 is vacated.
21        2. Defendant’s self-surrender date is now scheduled for July 30, 2021.
22
          3. Bond Exoneration Hearing is reset to August 6, 2021. No further continuances
23
             of defendant’s surrender date.
24
             IT IS SO ORDERED.
25
26
     Dated: ____________
              3/10/2021                       ________________________________
27                                            HONORABLE DANA M. SABRAW
28
